department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person telephone number identification_number employer_identification_number number release date t eo ra t date a b c d e dear ------------------ of the termination of a and whether the termination constitutes an act of self-dealing under sec_4941 of the internal_revenue_code b and c are retired a was established for the lifetime benefit of the settlors b and c with the remainder distributed to d a private_foundation described in sec_501 and sec_509 of the code to be used for charitable purposes charitable_remainder_trust as described in sec_664 of the internal_revenue_code the terms of a require payment of the lesser_of the following to b and c during their lives we have considered your ruling_request dated date on the proper treatment the purpose of the transaction is to provide for an early termination of a a is a the trust income for the taxable_year as defined in sec_643 of the code and the regulations there under or fifteen percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust in quarterly installments on the last day of each quarter the trust is irrevocable and terminates on the death of both b and c upon termination the remaining assets are distributed to d the only conditions for distribution to d are that the foundation is a qualified charity and that b and c have not exercised their retained power to specify a different or additional charitable remainderman b and c are disqualified persons with respect to d as major donors b and c propose an early termination of a the primary asset contributed to a was shares of a closely held corporate stock those shares were recently sold to a third party leaving cash as a's primary asset b and the trustees of d have determined that the purpose of a to provide management over the trust assets no longer exists and that the charitable intent of a can be better served by an early termination and distribution of the remainder_interest directly to charitable beneficiaries or d all of the interested parties agree to the proposal to terminate a and to distribute to the income and remainder beneficiaries pro-rata shares of the trust assets equal to the present_value of their respective interest measured on the date of termination b and c plan to treat the proceeds as an amount received from the sale_or_other_disposition of a term_interest_in_property subject_to the limitations of sec_1001 of the code ie gain equal to the entire amount_realized with no offsetting basis in the term_interest a will use the actuarial value of the shares using the discount rate in effect under sec_7520 of the code on the date of termination and using the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in charitable_remainder trusts a is to be construed under the law of e a has received an opinion from its legal counsel that early termination is permissible if the beneficiaries agree and none of the beneficiaries' interests are contingent b and c plan to release their power to change the charitable remainderman the termination will be accomplished through court proceedings in e and the consent of e's attorney_general will be obtained prior to termination a proposes that the early termination will provide b and c a share of the trust assets equal to the actuarial value of the remaining years of trust income b and c have confirmed that neither b nor c have a medical_condition that is expected to result in a shorter than average longevity for persons of their ages as set forth in table y sec_1_72-9 of the regulations a physician has performed examinations of b and c and has provided a confirmation of this assertion b and c have also signed affidavits that they know of no health condition that would reduce their normal life expectancy rulings requested the taxpayer requests the following rulings early termination and division of the trust as proposed will not constitute an act of self- dealing under sec_4941 of the code by the trustee or by either donor with respect to the trust nor by either donor with respect to d consent to the early termination by d will not constitute participation in a self-dealing transaction under sec_4941 of the code by any foundation_manager and the proposed termination will not constitute a termination of foundation status under sec_507 of the code statement of the law sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_507 of the code imposes substantial taxes on foundation that cease to qualify as private_foundations or commit acts giving rise to liability for tax under chapter sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of disqualified_person of the income or assets of a private_foundation sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has accounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_1_508-3 of the income_tax regulations provides generally that a split- interest trust described in sec_4947 of the code is subject_to the provisions of sec_508 to the extent that sec_4947 applies sections to such a_trust sec_53_4941_d_-1 a of the foundation and similar excise_taxes regulations provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self-dealing sec_53_4941_d_-2 of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4947-1 of the regulations provides that the provisions of sec_507 of the code shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 of the regulations sets forth the following relevant example example j creates a charitable_remainder_annuity_trust described in sec_664 under which s j's son receives dollar_figure per year for life remainder to be distributed outright to p an organization described in sec_501l c j is allowed a deduction under sec_170 for the value of the remainder_interest placed in trust for the benefit of p and the provisions of sec_4947 apply to the trust at the death of s the trust will terminate and all assets will be distributed to p however such final distribution to p will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 sec_4947 of the regulations provides that the tax on self-dealing applies to transfers to a disqualified_person of the assets of a split-interest trust except for amounts payable under the terms of such trust to income beneficiaries state law provides for early termination under the facts presented however it does not settle the proper allocation between the income and remainder beneficiaries the critical question is whether early termination may reasonably be expected to result in a greater allocation of the trust assets to the income_beneficiary to the detriment of the charitable_beneficiary in this case the income beneficiaries are not expected to receive more than they would during the full term of the trust the charitable_remainder beneficiaries might receive more because the donors have a right to change the remainder beneficiaries or designate additional ones and change the proportions at least theoretically the charitable_remainder has not vested until the trust has ended without exercise of the reserved power analysis we are persuaded by the following circumstances that the early termination in this case will not be to the detriment of the charitable_beneficiary state law allows the early termination and all beneficiaries favor it the proposed division will not duplicate the intent of the trust in a different time frame because the trustee will use the income_tax regulations' formula for determining the present values of the income and remainder interests in a charitable_remainder_trust the income beneficiaries' physician has conducted physical examinations and stated under penalties of perjury that he finds no medical conditions expected to result in a shorter-than-average longevity under sec_1_72-9 of the regulations and the income beneficiaries have signed similar statements therefore we rule that early termination and division of the trust as proposed will not constitute self- dealing under sec_4941 of the code by the trustee or by either donor with respect to the trust nor by either donor with respect to d consent to the early termination by d will not constitute participation in a self- dealing transaction under sec_4941 of the code by any foundation_manager the proposed termination will not constitute a termination of foundation status under sec_507 of the code this ruling will be made available for public inspection under sec_6110 of the code after deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also we express no opinion as to the tax consequences of the transactions under other provisions of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records sincerely yours debra kawecki manager exempt_organizations technical group enclosure notice
